Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 1 of 22 Page ID #:534



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       JOANNE M. W., 1                                Case No. 2:19-cv-06908-AFM
12                          Plaintiff,
                                                        MEMORANDUM OPINION AND
13
               v.                                       ORDER REVERSING AND
14                                                      REMANDING DECISION OF
         ANDREW SAUL,
                                                        THE COMMISSIONER
15       Commissioner of Social Security,
16                          Defendant.
17

18            Plaintiff filed this action seeking review of the Commissioner’s final decision
19   denying her application for disability insurance benefits. In accordance with the
20   Court’s case management order, the parties have filed briefs addressing the merits of
21   the disputed issues. Defendant filed supplemental authority on June 26, 2020, and
22   Plaintiff filed a response to Defendant’s supplemental authority on June 26, 2020.
23   The matter is now ready for decision.
24

25

26

27   1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 2 of 22 Page ID #:535



 1                                    BACKGROUND
 2         On March 28, 2016, Plaintiff applied for disability insurance benefits, alleging
 3   disability since February 28, 2013. Plaintiff’s applications were denied initially and
 4   on reconsideration. (Administrative Record [“AR”] 70-88.) A hearing took place on
 5   February 26, 2018 before an Administrative Law Judge (“ALJ”). Both Plaintiff, who
 6   was represented by counsel, and a vocational expert (“VE”) testified at the hearing.
 7   (AR 35-69.)
 8         In a decision dated July 12, 2018, the ALJ found that Plaintiff suffered from
 9   the severe impairment of status/post lumbar surgery. (AR 19.) The ALJ concluded
10   that Plaintiff retained the residual functional capacity (“RFC”) to perform a range of
11   light work; to lift and/or carry 20 pounds occasionally and 10 pounds frequently; to
12   stand and/or walk 6 hours in an 8-hour workday and sit 6 hours in an 8-hour workday;
13   was restricted from climbing ladders, ropes, or scaffolds; occasionally climb ramps
14   or stairs; could frequently balance; and could occasionally perform all other postural
15   activities. (AR 19.) Relying upon the testimony of the VE, the ALJ found that
16   Plaintiff was capable of performing work existing in significant numbers in the
17   national economy, including the occupations of appointment clerk and receptionist.
18   (AR 22.) Accordingly, the ALJ concluded that Plaintiff was not disabled. (AR 23.)
19         The Appeals Council subsequently denied Plaintiff’s request for review (AR
20   1-7), rendering the ALJ’s decision the final decision of the Commissioner.
21                                  DISPUTED ISSUES
22         1.      Whether the ALJ properly evaluated the opinion of Plaintiff’s treating
23   physician, Brian S. Grossman, M.D.
24         2.      Whether the ALJ properly discounted Plaintiff’s subjective complaints.
25         3.      Whether the ALJ was properly appointed.
26                               STANDARD OF REVIEW
27         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
28   determine whether the Commissioner’s findings are supported by substantial
                                               2
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 3 of 22 Page ID #:536



 1   evidence and whether the proper legal standards were applied. See Treichler v.
 2   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
 3   evidence means “more than a mere scintilla” but less than a preponderance. See
 4   Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
 5   1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
 6   reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
 7   U.S. at 401. This Court must review the record as a whole, weighing both the
 8   evidence that supports and the evidence that detracts from the Commissioner’s
 9   conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of more
10   than one rational interpretation, the Commissioner’s decision must be upheld. See
11   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
12                                     DISCUSSION
13   I.    Relevant Medical Evidence
14         Dr. Grossman
15         Brian S. Grossman, M.D., performed an initial orthopedic evaluation of
16   Plaintiff on June 26, 2013. (AR 297-304.) Dr. Grossman indicated that he had
17   reviewed Plaintiff’s medical records. He opined that Plaintiff is precluded from
18   lifting greater than 10 pounds, sitting longer than 30 minutes at one time, and
19   repetitive bending and stooping. Dr. Grossman ordered an MRI of Plaintiff’s lumbar
20   spine. (AR 297-303.)
21         The August 14, 2013 MRI revealed the following:
22         At the L3-4 disc space, there is a left lateral distal foraminal extruded
23         disc herniation with a small sequestered fragment of 5 mm which abuts
24         the sensory root ganglion and contribute[s] to a compromise of the left
25         L3 nerve root within the distal foramen. The AP diameter of the
26         sequestered fragment is approximately 3 mm. Additionally, there is
27         suspected proximal left L4 lateral recess stenosis compromise. There is
28

                                              3
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 4 of 22 Page ID #:537



 1          slight prominence of the nerve root within its intrathecal course. There
 2          is no central canal stenosis.
 3   (AR 295.) Based on the MRI findings, Dr. Grossman recommended anti-
 4   inflammatory medications and additional chiropractic care, and requested
 5   authorization for a lumbar epidural steroid injection, which was denied. (AR 269.)
 6          Dr. Grossman ultimately performed surgery, a left L3-L4 and L4-L5
 7   laminotomy and left L3-L4 discectomy, on Plaintiff on December 12, 2013. (AR
 8   269.) Dr. Grossman evaluated Plaintiff on three subsequent occasions (January 28,
 9   2015, March 11, 2015, and April 29, 2015) 2 and provided opinions about Plaintiff’s
10   functional limitations, before issuing a Maximum Medical Improvement on June 17,
11   2015. (AR 287, 284, 281, 268.)
12          In his March 11, 2015 report, Dr. Grossman stated that Plaintiff has “residual
13   numbness in the left anterior thigh [and] foot and mild numbness in the left calf. This
14   is worse with sitting, improved with standing and walking.” (AR 284.) Plaintiff’s
15   lumbar spine examination revealed decreased light touch sensation of the left anterior
16   thigh and foot. (AR 284.)
17          On April 29, 2015, Dr. Grossman’s report stated that “[Plaintiff] is able to sit
18   or walk for approximately one hour before she begins to experience pain in the left
19   leg.” (AR 281.) Plaintiff’s neurological examination again revealed decreased light
20   touch sensation on the left anterior thigh and foot. (AR 281.) Her lumbar spine
21   examination revealed mildly decreased range of motion “with pain at the limit of her
22   range.” (AR 281.)
23          On June 17, 2015, Dr. Grossman’s report included the following findings: slow
24   and guarded gait; a lumbar range of motion that is markedly restricted in all planes
25
     2
26     The Court notes that two of the evaluations were performed by Dr. Grossman’s physician
     assistant, Shelley Kirby, PA-C. Those evaluations were reviewed, edited, and approved by
27   Dr. Grossman. (AR 282, 285.) The Court also notes that the record does not include documentation
     from an evaluation apparently performed on January 18, 2015. Instead, Dr. Grossman references
28   the January evaluation in his February 20, 2015 report. (AR 287.)
                                                    4
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 5 of 22 Page ID #:538



 1   and is painful; a positive seated and supine straight leg raise test on the left, negative
 2   on the right. (AR 271.) He rated her impairment as DRE Lumbar Category III, which
 3   included a Whole Person Impairment of 13%. (AR 271.) Dr. Grossman explained the
 4   rating:
 5         DRE Lumbar Category III is appropriate when there are significant
 6         signs of radiculopathy, or history of herniated disk that correlates with
 7         clinical findings, or for individuals who have had surgery for
 8         radiculopathy but are now asymptomatic. Based on the evaluation I have
 9         performed, this description most accurately categorizes this patient’s
10         present impairment.
11   (AR 271.) Dr. Grossman added a 3% Whole Person Impairment on the basis of
12   Plaintiff’s pain interfering with her daily activities. (AR 271.) Dr. Grossman checked
13   boxes to indicate the following: Plaintiff’s maximum ability to lift and/or carry is 10
14   pounds; she can frequently lift and/or carry 0 pounds; occasionally lift and/or carry
15   10 pounds; she can stand and/or walk a total of less than 2 hours per 8 hour day, no
16   greater than 20 minutes at one time; she can sit a total of less than 6 hours per 8 hour
17   day, no greater than 90 minutes at one time; she is limited to pushing/pulling 10
18   pounds; she can occasionally balance; she can never climb, stoop, kneel, crouch,
19   crawl, or twist; she can frequently reach, handle, finger, feel, see, hear, and speak.
20   (AR 272-273.) Dr. Grossman further stated: “The patient experiences an increase in
21   symptoms if activities exceed these recommended limitations.” (AR 273.) According
22   to Dr. Grossman, in preparing his report, he relied on the entire medical file in his
23   possession. (AR 273.) Because Dr. Grossman did not anticipate a significant change
24   in Plaintiff’s clinical status in the foreseeable future, he deemed that she reached
25   Maximal Medical Improvement. (AR 271.)
26         On February 8, 2016, Dr. Grossman responded to a request to review a Panel
27   Qualified Medical Evaluation report from Dr. Charles Schwartz dated November 3,
28

                                                 5
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 6 of 22 Page ID #:539



 1   2015 3 and to incorporate it in his next periodic report. (AR 263.) Dr. Grossman
 2   indicated that since Plaintiff reached Maximum Medical Improvement, he did not
 3   anticipate another periodic report and provided a supplemental report instead. (AR
 4   263.) With respect to the report from Dr. Charles Schwartz, Dr. Grossman stated:
 5                Dr. Schwartz considers [Plaintiff] to have reached Maximum
 6         Medical Improvement as of June 17, 2015 based upon my own report.
 7         He calculates 13% Whole Person Impairment based upon DRE Lumbar
 8         Category III […] He states that she is precluded from repetitive bending,
 9         lifting, stooping, and lifting greater than 25 pounds. […]
10                Dr. Schwartz’s conclusions are similar to my own in that he also
11         determines 13% Whole Person Impairment, although I felt that an
12         additional 3% Whole Person Impairment on the basis of pain was
13         indicated due to the significant effect of pain on activities of daily living.
14         We both […] had similar conclusions regarding future medical care and
15         functional capacity.
16   (AR 263-264.)
17         Consultative orthopedic examination
18         The consultative examining physician, Arthur D. Schwartz, M.D., 4 evaluated
19   Plaintiff on June 26, 2016. (AR 305-308.) Dr. Schwartz reviewed Plaintiff’s records
20   and stated her history of present illness, noting that her “back is better but it is still
21   troubling her,” and that therapy, epidurals, and exercises help a little but not much.
22   (AR 305.) Plaintiff had a repeat MRI on June 17, 2016, which was still awaiting
23   results. (AR 305.) Physical examination included the following: Plaintiff’s lumbar is
24   “somewhat stiff” and she can bend forward to about 60 degrees and bend laterally to
25   about 20 degrees; straight leg raising is negative on the right, positive on the left
26
     3
27    Dr. Charles Schwartz’s November 3, 2015 report is not part of the record.
     4
      The consultative examining physician and the qualified medical examiner share a last name.
28   Accordingly, the Court refers to these physicians by their first and last names.
                                                 6
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 7 of 22 Page ID #:540



 1   seated at 70 degrees and at 60 degrees supine; muscle strength/muscle bulk and tone
 2   are normal throughout her body; Plaintiff has some numbness of the left lower
 3   extremity of the L4-5, S1 distribution. (AR 306-307.)
 4         Dr. Schwartz diagnosed Plaintiff with chronic left sciatica since her job injury
 5   in 2013 and failed December 2014 back surgery L3-4-5. (AR 307.) His functional
 6   assessment provided that Plaintiff’s maximum standing/walking and sitting
 7   capacities have no limitations; Plaintiff’s maximum lifting/carrying/pulling capacity
 8   is 20 pounds occasionally and 10 pounds frequently; Plaintiff can frequently climb
 9   steps or stairs, occasionally climb ladders, and has no limitations for stooping,
10   crouching, kneeling, and crawling. (AR 308.)
11         State Agency physicians
12         State Agency physician, C. Bullard, M.D., completed an initial Disability
13   Determination Explanation on July 22, 2016. (AR 70-79.) The report included a
14   summary of Plaintiff’s medical history. (AR 74-75.) Dr. Bullard opined that the
15   medical evidence supports a light RFC with occasional posturals. (AR 75.)
16   Dr. Bullard’s RFC assessment provided that Plaintiff can occasionally lift and/or
17   carry 20 pounds, frequently lift and/or carry 10 pounds; Plaintiff can stand and/or
18   walk and sit for a total of about 6 hours in an 8-hour workday; Plaintiff can
19   occasionally climb ramps/stairs, ladders/ropes/scaffolds, stoop, kneel, crouch, and
20   crawl; Plaintiff can frequently balance. (AR 76-77.)
21         On reconsideration, I. Ocrant, M.D., completed a Disability Determination
22   Explanation. (AR 80-88.) The report stated that Plaintiff complained of more
23   frequent pain and episodes of numbness and that Plaintiff does not have any new
24   conditions. (AR 82.) Dr. Ocrant affirmed Dr. Bullard’s previous findings. (AR 87.)
25   II.   Whether the ALJ properly discounted the opinion of Dr. Grossman.
26         A. Relevant law
27         The medical opinion of a claimant’s treating physician is entitled to controlling
28   weight so long as it is supported by medically acceptable clinical and laboratory
                                               7
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 8 of 22 Page ID #:541



 1   diagnostic techniques and is not inconsistent with other substantial evidence in the
 2   record. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017). If a treating or
 3   examining physician’s medical opinion is uncontradicted, the ALJ may only reject it
 4   based on clear and convincing reasons. Trevizo, 871 F.3d at 675; Ryan v. Comm’r of
 5   Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a treating or examining physician’s
 6   opinion is contradicted, the ALJ must provide specific and legitimate reasons
 7   supported by substantial evidence in the record before rejecting it. Trevizo, 871 F.3d
 8   at 675; Ghanim v. Colvin, 763 F.3d 1154, 1160-1061 (9th Cir. 2014); Garrison v.
 9   Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). The ALJ can meet the requisite specific
10   and legitimate standard “by setting out a detailed and thorough summary of the facts
11   and conflicting clinical evidence, stating his interpretation thereof, and making
12   findings.” Trevizo, 871 F.3d at 675 (citations and internal quotation marks omitted).
13   Because the opinions of Plaintiff’s treating physician (Dr. Grossman) were
14   contradicted by the opinions of the consultative examining physician (AR 305-308)
15   and the State agency physicians (AR 74-79, 85-88), the ALJ was required to provide
16   specific and legitimate reasons for rejecting them.
17         B. Analysis
18         In summarizing Dr. Grossman’s medical opinions, the ALJ noted that:
19   Dr. Grossman checked boxes to indicate that Plaintiff could lift and carry 10 pounds
20   and could frequently lift and carry 0 pounds; Dr. Grossman also checked boxes to
21   indicate that Plaintiff could never climb, stoop, kneel, crouch, crawl, or twist; using
22   the American Medical Association (“AMA”) guidelines, Dr. Grossman opined that
23   Plaintiff has a 13% Whole Person Impairment, plus 3% on the basis of pain. (AR 21.)
24   In assessing this opinion, the ALJ stated:
25         However, the 13% to 16% Whole Person Impairment appears to be close
26         to a limitation to light work in Social Security Administration
27         terminology. Because of these differences in terminology, I have given
28         little weight to the opinion of Dr. Grossman regarding the stooping
                                                  8
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 9 of 22 Page ID #:542



 1         preclusion. It is unsupported by medical reasoning, and there are other
 2         opinions that appear reasonable […] […] [O]n February 8, 2016,
 3         Dr. Grossman favorably discussed an opinion of Dr. Charles Schwartz
 4         stating that [Plaintiff] could repetitively lift 25 pounds (citations
 5         omitted). […] In a report dating June 26, 2013, Dr. Grossman limited
 6         lifting to ten pounds. (citations omitted). […] The later opinions of
 7         Dr. Grossman negate this June 2013 report.
 8   (AR 21.)
 9         It appears that the ALJ provided the following reasons for rejecting
10   Dr. Grossman’s opinion: (1) Dr. Grossman favorably discussed Dr. Charles
11   Schwartz’s opinion “stating that the claimant could repetitively lift 25 pounds,”
12   which negated Dr. Grossman’s earlier contrary opinion; (2) the AMA terms relied
13   upon by Dr. Grossman “do not translate readily to terms used in Social Security
14   Administration cases”; and (3) Dr. Grossman’s “checkmark” opinion precluding
15   Plaintiff from stooping is unsupported by medical reasoning. (AR 21.)
16         Dr. Grossman’s Discussion of Dr. Schwartz’s Opinion
17         “[I]nternal inconsistencies are a valid reason to accord less weight to a medical
18   opinion.” See Salas v. Colvin, 2016 WL 3457757, at *2 (C.D. Cal. June 22, 2016);
19   Connett v. Barnhart, 340 F.3d 871, 874-75 (9th Cir. 2003) (finding that an
20   inconsistency between a treating physician’s opinion and his own treatment notes is
21   grounds to discount his opinion); Gabor v. Barnhart, 221 F. App’x 548, 550 (9th Cir.
22   2007) (“The ALJ noted internal inconsistencies in Dr. Moran’s report, which provide
23   a further basis for excluding that medical opinion”).
24         Here, the ALJ stated that “Dr. Grossman favorably discussed an opinion of
25   Dr. Charles Schwartz stating that [Plaintiff] could repetitively lift 25 pounds.” (AR
26   21.) The underlying opinion of Dr. Charles Schwartz is not part of the record. Thus,
27   the Court – as the ALJ apparently did – relies upon Dr. Grossman’s summary of that
28   opinion. In this regard, Dr. Grossman’s February 2016 opinion stated:
                                               9
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 10 of 22 Page ID #:543



  1                [Dr. Schwartz] states that [Plaintiff] is precluded from repetitive
  2         bending, lifting, stooping, and lifting greater than 25 pounds. […]
  3                Dr. Schwartz’s conclusions are similar to my own in that he also
  4         determines 13% Whole Person Impairment, although I felt that an
  5         additional 3% Whole Person Impairment on the basis of pain was
  6         indicated due to the significant effect of pain on activities of daily living.
  7         We both […] had similar conclusions regarding future medical care and
  8         functional capacity.
  9   (AR 263-264 (emphasis added).)
10          The ALJ’s decision incorrectly quotes Dr. Grossman’s summary of
11    Dr. Schwartz’s report as stating that Plaintiff “could repetitively lift 25 pounds.” (AR
12    21 (emphasis added).) Nevertheless, Dr. Grossman’s report does indicate that
13    Plaintiff could lift no greater than or, in other words, up to 25 pounds. (AR 263.)
14    Thus, the ALJ could properly find Dr. Grossman’s endorsement of Dr. Schwartz’s
15    opinion to be in direct conflict with his previous reports in which Dr. Grossman
16    opined that Plaintiff “is precluded from lifting greater than 10 pounds” (AR 303) and
17    that she could frequently lift 0 pounds. (AR 272.)
18          This inconsistency in Dr. Grossman’s opinions is a specific and legitimate
19    reason that supports the ALJ’s discounting of his opinion. Fleming v. Comm’r of Soc.
20    Sec. Admin., 500 F. App’x 577, 579 (9th Cir. 2012) (holding that since the ALJ found
21    that the opinion of an examining physician was internally inconsistent, “the ALJ
22    provided specific and legitimate reasons supported by substantial evidence in the
23    record for discounting [the physician’s] medical opinion”).
24          Differences in Terminology
25          An “ALJ may not disregard a physician’s medical opinion simply because it
26    was initially elicited in a state workers’ compensation proceeding, or because it is
27    couched in the terminology used in such proceedings.” Booth v. Barnhart, 181
28    F. Supp. 2d 1099, 1105 (C.D. Cal. 2002) (citing Coria v. Heckler, 750 F.2d 245, 247-
                                                 10
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 11 of 22 Page ID #:544



  1   48 (3rd Cir. 1984)). Rather, the “ALJ must ‘translate’ terms of art contained in such
  2   medical opinions into the corresponding Social Security terminology in order to
  3   accurately assess the implications of those opinions for the Social Security disability
  4   determination.” Booth, 181 F. Supp. 2d at 1106.
  5         Here, the ALJ did not properly translate Dr. Grossman’s “Whole Person
  6   Impairment” rating. The ALJ simply stated, without explanation, that it “appears to
  7   be close to a limitation to light work in Social Security Administration terminology.”
  8   (AR 21.) Although the ALJ was not required to explicitly translate the terms used by
  9   Dr. Grossman, he also failed to indicate any recognition of the differences between
10    the AMA terminology and the terminology used by the Social Security
11    Administration. Id; see also Segura v. Colvin, 2014 WL 3434815, at *2 (C.D. Cal.
12    July 10, 2014) (holding that the ALJ “failed to properly assess the implications of
13    [the treating physician’s] workers’ compensation findings in Social Security terms”
14    when he found that the physician’s “assessment of Plaintiff’s ‘whole person
15    impairment’ was entitled to some weight,” but “was not dispositive” of Plaintiff’s
16    ability to work.) Therefore, the ALJ improperly relied upon “differences in
17    terminology” as a basis for rejecting Dr. Grossman’s opinion.
18          “Checkmark” Opinion
19          The Ninth Circuit has held that a treating physician’s medical opinion can be
20    rejected when it is brief, conclusory, and unsupported by clinical findings.
21    Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). This also applies to
22    medical opinions in the form of a checklist. See Batson v. Comm’r of Soc. Sec.
23    Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (finding that the ALJ properly
24    discounted a medical opinion that was in the form of a checklist, was not supported
25    by objective evidence, “was contradicted by other statements and assessments of
26    [Plaintiff’s] medical condition, and was based on [Plaintiff’s] subjective descriptions
27    of pain”). However, when a physician’s checkmark form opinions are based on
28    significant experience with a claimant and are supported by extensive records, they
                                                11
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 12 of 22 Page ID #:545



  1   are entitled to more weight than an otherwise unsupported and unexplained
  2   checkmark form. See Garrison, 759 F.3d at 1013.
  3         Here, the ALJ cited a lack of medical reasoning for rejecting Dr. Grossman’s
  4   findings, but failed to acknowledge Dr. Grossman’s approximately five-year-long
  5   treating relationship with the Plaintiff. (See AR 297, 445 (Plaintiff’s initial
  6   consultation with Dr. Grossman occurred on June 26, 2013 and her final consultation
  7   occurred on February 19, 2018).) Additionally, the ALJ’s analysis of Dr. Grossman’s
  8   opinion fails to recognize that the findings in his June 17, 2015 report are based on
  9   the entirety of his treatment relationship with Plaintiff and explicitly take into account
10    Plaintiff’s entire medical file. (AR 273.) Accordingly, this was not a valid basis for
11    rejecting Dr. Grossman’s opinion.
12          Failure to consider relevant factors
13          Plaintiff also relies on Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017),
14    to argue that the ALJ erred by not applying the factors set forth in 20 C.F.R.
15    § 404.1527. In Trevizo, the Ninth Circuit discussed the ALJ’s obligation to consider
16    a physician’s opinion “according to factors such as the length of the treatment
17    relationship and the frequency of examination, the nature and extent of the treatment
18    relationship, supportability, consistency with the record, and specialization of the
19    physician.” Trevizo, 871 F.3d at 675 (citing 20 C.F.R. § 404.1527(c)(2)-(6)). It held
20    that the ALJ’s failure to consider these factors constitutes reversible legal error.
21    Trevizo, 871 F.3d at 676. Nevertheless, courts applying Trevizo have concluded that
22    it “does not demand a full-blown written analysis of all the [§ 404.1527(c)] factors;
23    it merely requires some indication that the ALJ considered them.” Lisa R. S. H. v.
24    Berryhill, 2018 WL 3104615, at *5 (C.D. Cal. June 21, 2018) (quoting Hoffman v.
25    Berryhill, 2017 WL 3641881, at *4 (S.D. Cal. Aug. 24, 2017), report and
26    recommendation adopted, 2017 WL 4844545 (Sept. 14, 2017)); see also, Huddleston
27    v. Berryhill, 2018 WL 2670588, at *10 (C.D. Cal. May 31, 2018).
28

                                                 12
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 13 of 22 Page ID #:546



  1          The ALJ recognized that Dr. Grossman was Plaintiff’s treating physician,
  2   reviewed his treating notes and opinion, acknowledged his specialization as an
  3   orthopedic surgeon, and relied on the inconsistency of Dr. Grossman’s opinion with
  4   the record, namely his own opinions. Because the ALJ adequately considered
  5   Dr. Grossman’s opinion, his failure to explicitly describe and apply each of the
  6   regulatory factors in his decision did not constitute legal error.
  7                                           *   *    *
  8          In sum, the ALJ’s decision provided a legally sufficient basis – internal
  9   inconsistency –for discounting Dr. Grossman’s opinion. Although certain of the other
10    reasons in the decision were not adequate, any error in this regard was harmless in
11    light of the other sufficient reason.
12    III.   The ALJ’s Assessment of Plaintiff’s Subjective Symptom Claims
13           At the February 2018 hearing, Plaintiff testified that her back surgery in
14    December 2014 initially provided improvement of her symptoms. (AR 42-43.)
15    Plaintiff stated that although the surgery helped with the initial severity of the pain,
16    over time her pain has increased. She experiences numbness in her left leg and is
17    often awoken at night from pain. (AR 43.) According to Plaintiff, the severity of her
18    pain at the time of the hearing was “about the same” as before surgery. (AR 43.)
19    Plaintiff said that she experiences continuous pain in her left leg and lower left back.
20    (AR 43-44.) When aggravated, the pain extends down to her left buttock, hip, and
21    groin. (AR 44.) Her pain is always there and intensifies when she is more active. (AR
22    44.)
23           Plaintiff also testified that she is not active for consecutive hours at a time. (AR
24    44.) If she goes to the grocery store, she will not do anything for the following two
25    to three hours. (AR 44.) She cooks something simple about two to three times per
26    week. (AR 45.) She estimated that she could walk about a quarter of a mile in about
27    twenty minutes before needing to rest. (AR 46.) Plaintiff said that she cannot “walk
28    the whole mall anymore.” (AR 46.) Standing for longer than ten to fifteen minutes
                                                  13
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 14 of 22 Page ID #:547



  1   bothers her. (AR 46.) She can sit for forty-five minutes to an hour before having to
  2   get up, at which point she will walk around for about twenty to thirty minutes. (AR
  3   46.)
  4          According to Plaintiff, the heaviest weight she could lift would be about a
  5   gallon-sized bottle, which is approximately eight pounds. (AR 45-46.) She stated that
  6   she generally restricts lifting to her right arm because lifting with her left arm is more
  7   likely to trigger pain. (AR 45.)
  8          Plaintiff treats her pain with epidurals, physical therapy, and pain medication.
  9   (AR 52.) She takes about 800 milligrams of ibuprofen per day. (AR 52.)
10           Plaintiff’s husband, daughter, and her daughter’s children live with her. (AR
11    52.) Plaintiff’s husband works out of town and is home every other week. (AR 52.)
12    Her daughter has a two-and-a-half-year old daughter that lives with them and two
13    eight-and-a-half-year old daughters that live with them half the time. (AR 53.)
14    Plaintiff said that her two-and-a-half-year old granddaughter is very self-sufficient
15    and mobile. (AR 53.) Plaintiff fixes lunch for her granddaughter and gives her water
16    and snacks throughout the day. (AR 53.) When her eight-and-a-half-year old
17    granddaughters are there, they help Plaintiff in taking care of the younger
18    granddaughter. (AR 53.) Dr. Schwartz’s June 2016 report further reflects that
19    Plaintiff reported doing “some cooking and housework and laundry.” (AR 305.)
20    Housekeepers come to Plaintiff’s house every other week to do the heavier cleaning.
21    (AR 53.)
22           When describing her most recent job, Plaintiff said the company was bought
23    out and relocated its warehouse services out of state. (AR 48.) The company had
24    completely relocated about a year and a half after Plaintiff left her job there due to
25    her injury. (AR 48.)
26           A. Relevant Law
27           Where, as here, a claimant has presented objective medical evidence of an
28    underlying impairment that could reasonably be expected to produce pain or other
                                                 14
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 15 of 22 Page ID #:548



  1   symptoms and the ALJ has not made an affirmative finding of malingering, an ALJ
  2   must provide specific, clear and convincing reasons before rejecting a claimant’s
  3   testimony about the severity of her symptoms. Trevizo, 871 F.3d at 678 (citing
  4   Garrison, 759 F.3d at 1014-1015). “General findings [regarding a claimant’s
  5   credibility] are insufficient; rather, the ALJ must identify what testimony is not
  6   credible and what evidence undermines the claimant’s complaints.” Burrell v. Colvin,
  7   775 F.3d 1133, 1138 (9th Cir. 2014) (quoting Lester v. Chater, 81 F.3d 821, 834 (9th
  8   Cir. 1995)). The ALJ’s findings “must be sufficiently specific to allow a reviewing
  9   court to conclude the adjudicator rejected the claimant’s testimony on permissible
10    grounds and did not arbitrarily discredit a claimant’s testimony regarding pain.”
11    Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (quoting Bunnell v.
12    Sullivan, 947 F.2d 341, 345-346 (9th Cir. 1991) (en banc)).
13          Factors an ALJ may consider when making such a determination include the
14    objective medical evidence, the claimant’s treatment history, the claimant’s daily
15    activities, unexplained failure to pursue or follow treatment, and inconsistencies in
16    testimony. See Ghanim, 763 F.3d at 1163; Molina v. Astrue, 674 F.3d 1104, 1112
17    (9th Cir. 2012).
18          B. Analysis
19          The ALJ discounted Plaintiff’s subjective complaints of disabling pain and
20    limitations. The ALJ’s decision sets out several grounds for this determination.
21          Lack of objective medical evidence
22          So long as it is not the only reason for doing so, an ALJ permissibly may rely
23    on a lack of objective medical evidence to discount a claimant’s allegations of
24    disabling pain or symptoms. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005)
25    (“Although lack of medical evidence cannot form the sole basis for discounting pain
26    testimony, it is a factor the ALJ can consider in his credibility analysis.”); Rollins v.
27    Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (same).
28          In the present case, the ALJ summarized Plaintiff’s subjective complaints,
                                                 15
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 16 of 22 Page ID #:549



  1   including her allegations that she can lift a gallon of liquid, her back pain sometimes
  2   awakens her from sleep, after going to the store she will wait two or three hours
  3   before preparing a meal, and she can sit for about forty-five minutes to an hour before
  4   getting up to walk around. (AR 20.) The ALJ also summarized the medical record,
  5   which revealed that Plaintiff’s straight left raising test was positive on the left and
  6   her muscle strength, bulk, and tone were normal in all extremities. (AR 20.) He
  7   concluded that Plaintiff’s allegations were supported by the medical evidence and
  8   other evidence in the record. (AR 21.)
  9         In light of the medical record set forth in detail above, the ALJ properly relied
10    upon the absence of objective medical support as a factor in his decision to discount
11    Plaintiff’s subjective complaints – but this reason by itself is not legally sufficient.
12    See Burch, 400 F.3d at 681.
13          Daily activities
14          An ALJ may discredit testimony when a claimant reports participation in
15    everyday activities indicating capacities that are transferable to a work setting.
16    Molina, 674 F.3d at 1113. In addition, “[e]ngaging in daily activities that are
17    incompatible with the severity of symptoms alleged can support an adverse
18    credibility determination.” Ghanim, 763 F.3d at 1165. Nevertheless, the Ninth Circuit
19    has made clear that “ALJs must be especially cautious in concluding that daily
20    activities are inconsistent with testimony about pain, because impairments that would
21    unquestionably preclude work and all the pressures of a workplace environment will
22    often be consistent with doing more than merely resting in bed all day.” Garrison,
23    759 F.3d at 1016. “[T]he mere fact that a plaintiff has carried on certain daily
24    activities, such as grocery shopping, driving a car, or limited walking for exercise,
25    does not in any way detract from her credibility as to overall disability.” Vertigan v.
26    Halter, 260 F.3d 1044, 1050 (9th Cir. 2001). In addition, an ALJ should explain
27    “which daily activities conflicted with which part of [Plaintiff’s] testimony.” See
28    Burrell, 775 F.3d at 1138.
                                                16
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 17 of 22 Page ID #:550



  1         Here, the ALJ noted that Plaintiff “does some cooking, housework and
  2   laundry. She shops some. She babysits her granddaughter.” (AR 20.) The ALJ
  3   emphasized Plaintiff’s childcare for a toddler as well as two other children under ten
  4   years of age, noting that “[s]ome people perform such childcare responsibilities at
  5   substantial gainful activity earning levels.” From this, he concluded that Plaintiff’s
  6   daily activities “are consistent with the level of activity associated with the
  7   established residual functional capacity.” (AR 21.) The       ALJ      appeared      to
  8   predominantly base this conclusion on Plaintiff’s childcare activities.
  9         In cases where caring for a child has been found sufficient to discount
10    subjective symptoms, courts have pointed to a specific activity – e.g., walking
11    children to school – that conflicted with the claimant’s alleged limitations. See, e.g.,
12    Molina, 674 F.3d at 1113 (“the ALJ could reasonably conclude that Molina’s
13    activities, including walking her two grandchildren to and from school, attending
14    church, shopping, and taking walks, undermined her claims that she was incapable
15    of being around people without suffering debilitating panic attacks”); Rollins v.
16    Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (the ALJ properly found that claimant’s
17    allegation of totally disabling pain was undermined by her ability to attend to “all of
18    [her two young] children’s needs; meals, bathing, emotional, discipline, etc.” without
19    assistance from her husband, and her ability to make daily outings to her son’s school,
20    soccer games, and taekwondo lessons).
21          Unlike those cases, however, the present record contains little detail about
22    Plaintiff’s childcare activities. Plaintiff’s testimony regarding her two-and-a-half-
23    year old granddaughter describes her as self-sufficient and mobile, and care is limited
24    to “fixing her lunch, giving her a cup of water, [and] some snacks throughout the
25    day.” (AR 53.) Further, Plaintiff stated that her eight-year old granddaughters help
26    her in taking care of the toddler granddaughter. (AR 53.) Given this lack of
27    information regarding the extent and nature of the childcare, the ALJ did not
28    adequately identify what activities conflicted with Plaintiff’s testimony, and
                                                17
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 18 of 22 Page ID #:551



  1   substantial evidence does not support the conclusion the Plaintiff’s child-care
  2   activities conflicted with her subjective claims. Burrell, 775 F.3d at 1138.
  3         Additional reasons suggested by the Commissioner
  4         The Commissioner urges that the ALJ properly discounted Plaintiff’s
  5   subjective complaints because “her injury occurred at about the time that her
  6   employer gave her notice of her layoff.” (ECF No. 18 at 9-10 (citations omitted).)
  7   This argument is based upon a sentence in the ALJ’s decision: “It appears that
  8   [Plaintiff’s] injury occurred at about the time the company gave her notice of layoff.”
  9   (AR 20.) The Commissioner is correct that an ALJ may discount a claimant’s
10    credibility based upon a finding that a claimant left her job for reasons unrelated to
11    her disability or disability-causing injury. See Bruton v. Massanari, 268 F.3d 824,
12    828 (9th Cir. 1992) (holding that the ALJ properly disregarded Plaintiff’s symptom
13    testimony when one reason for doing so was that Plaintiff “left his job because he
14    was laid off, rather than because he was injured”). Here, however, the Court cannot
15    conclude from this single sentence that the ALJ in this case purported to do so.
16          The Commissioner also contends that the ALJ relied upon an affirmative
17    inconsistency between Plaintiff’s allegations and the medical evidence. It is true that
18    a contradiction between a claimant’s subjective complaints and specific medical
19    evidence may constitute a distinct basis for finding the claimant’s allegations lack
20    credibility. See Sills v. Astrue, 2013 WL 782076, at *3 (C.D. Cal. Mar. 1, 2013)
21    (“there is an analytical difference between a lack of corroborating medical evidence
22    and a contradiction between subjective claims and existing medical evidence”)
23    (citing Morgan v. Commissioner, 169 F.3d 595, 599-600 (9th Cir. 1999). An ALJ
24    may properly rely upon a contradiction between a claimant’s allegations and the
25    medical evidence in reaching a credibility determination. See Carmickle v. Comm’r,
26    Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the
27    medical record is a sufficient basis for rejecting the claimant’s subjective
28    testimony.”); Garcia v. Comm’r Soc. Sec. Admin., 498 F. App’x 710, 711 (9th Cir.
                                                18
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 19 of 22 Page ID #:552



  1   2012) (claimant’s testimony was properly discounted based on a contradiction
  2   between that testimony and his doctor’s testimony). But the ALJ’s decision in the
  3   instant matter does not clearly rely upon a contradiction with the medical evidence –
  4   as opposed to a lack of support in the objective medical record. Notably, although
  5   the ALJ used the phrase “not entirely inconsistent,” he did not cite any medical
  6   evidence that he believed affirmatively contradicted a particular subjective
  7   complaint. Cf. Morgan, 169 F.3d at 599-600 (finding the ALJ provided clear and
  8   convincing reasons for rejecting claimant’s testimony where the ALJ noted that,
  9   “contrary to Morgan’s claims of lack of improvement, Dr. Reaves reported that
10    Morgan’s mental symptoms improved with the use of medication”).
11          In sum, the ALJ erred in failing to provide specific, clear, and convincing
12    reasons to support his decision to discredit Plaintiff’s subjective complaints. In light
13    of the significant functional limitations reflected in Plaintiff’s testimony, the Court
14    cannot “confidently conclude that no reasonable ALJ, when fully crediting
15    [Plaintiff’s] testimony, could have reached a different disability determination.” Stout
16    v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006). Thus, this error
17    was not harmless. See, e.g., Brown-Hunter, 806 F.3d at 492 (ALJ’s failure adequately
18    to specify reasons for discrediting claimant’s testimony “will usually not be
19    harmless”).
20    IV.   Whether the ALJ was properly appointed.
21          Plaintiff argues that the ALJ was not properly appointed under the
22    Appointments Clause of the United States Constitution. Plaintiff relies on Lucia v.
23    SEC, 138 S. Ct. 2044 (2018). In Lucia, the Supreme Court held that ALJs of the
24    Securities and Exchange Commission are “Officers of the United States” subject to
25    the Appointments Clause in Article II of the United States Constitution. Id. at 2055.
26    As the Supreme Court explained, the remedy for one who challenges “the
27    constitutional validity of the appointment of an officer who adjudicates his case” is a
28    new hearing before a new ALJ, even if the ALJ who previously heard the case was
                                                19
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 20 of 22 Page ID #:553



  1   now constitutionally appointed. Id. (citation and quotation marks omitted). The
  2   Supreme Court also recognized that to obtain relief based on a challenge to the
  3   validity of an ALJ’s appointment, the challenge must be timely made. Id. In Lucia,
  4   the petitioner’s challenge was timely because he “contested the validity of [the
  5   ALJ’s] appointment before the Commission.” Id.
  6         Following Lucia, the Social Security Administration issued SSR 19-1p: Titles
  7   II and XVI: Effect of the Decision in Lucia v. Securities and Exchange Commission
  8   (SEC) on Cases Pending at the Appeals Council. SSR 19-1p states:
  9         The Appeals Council will grant the claimant’s request for review in
10          cases where the claimant: (1) timely requests Appeals Council review
11          of an ALJ’s decision or dismissal issued before July 16, 2018; and
12          (2) raises before us (either at the Appeals Council level, or previously
13          had raised at the ALJ level) a challenge under the Appointments Clause
14          to the authority of the ALJ who issued the decision or dismissal in the
15          case.
16    SSR 19-1p, 2019 WL 1324866, at *2 (Mar. 15, 2019).
17          Significantly, Plaintiff did not challenge the validity of the ALJ’s appointment
18    before either the ALJ or the Appeals Council. (AR 35-69, 1-7.) Appointments Clause
19    challenges are non-jurisdictional and may be waived or forfeited if not timely
20    asserted during the administrative proceedings. See Kabani & Co., Inc. v. SEC, 733
21    F. App’x 918, 919 (9th Cir. 2018). District courts in the Ninth Circuit that have
22    concluded the failure to raise the issue during administrative proceedings results in
23    forfeiture. See, e.g., Ahmed Dawood Ahmed E.S. v. Saul, 2020 WL 2793678, at *3
24    (C.D. Cal. May 29, 2020); Latosha N. v. Saul, 2020 WL 1853310, at *8 (C.D. Cal.
25    Apr. 13, 2020); Kathleen S. v. Saul, 2020 WL 353602, at *3 (S.D. Cal. Jan. 21, 2020);
26    Hughes v. Berryhill, 2018 WL 3239835, at *2 n.2 (C.D. Cal. July 2, 2018).
27          Other circuits have also addressed the impact of Lucia, and the Tenth Circuit
28    recently held that a failure to exhaust Appointments Clause challenges before the
                                               20
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 21 of 22 Page ID #:554



  1   Social Security Administration results in waiving such a challenge. See Carr v.
  2   Commissioner, SSA, __ F.3d __, 2020 WL 3167896 (10th Cir. June 15, 2020). While
  3   Plaintiff relies on Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3rd Cir. 2020), this
  4   Court agrees with reasoning of Carr, which aligns with decisions from district courts
  5   in the Ninth Circuit. Accordingly, Plaintiff may not raise this challenge here, having
  6   not raised it during administrative proceedings.
  7   V.    Remedy
  8         “When the ALJ denies benefits and the court finds error, the court ordinarily
  9   must remand to the agency for further proceedings before directing an award of
10    benefits.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017). Indeed, Ninth
11    Circuit case law “precludes a district court from remanding a case for an award of
12    benefits unless certain prerequisites are met.” Dominguez v. Colvin, 808 F.3d 403,
13    407 (9th Cir. 2016) (citations omitted). “The district court must first determine that
14    the ALJ made a legal error, such as failing to provide legally sufficient reasons for
15    rejecting evidence. If the court finds such an error, it must next review the record as
16    a whole and determine whether it is fully developed, is free from conflicts and
17    ambiguities, and all essential factual issues have been resolved.” Dominguez, 808
18    F.3d at 407 (citation and internal quotation marks omitted).
19          Although the Court has found error as discussed above, the record is not fully
20    developed, and factual issues remain outstanding. The issues concerning Plaintiff’s
21    alleged disability “should be resolved through further proceedings on an open record
22    before a proper disability determination can be made by the ALJ in the first instance.”
23    See Brown-Hunter, 806 F.3d at 496; see also Treichler, 775 F.3d at 1101 (remand
24    for award of benefits is inappropriate where “there is conflicting evidence, and not
25    all essential factual issues have been resolved”) (citation omitted); Strauss v. Comm’r
26    of Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011) (same where the record
27    does not clearly demonstrate the claimant is disabled within the meaning of the Social
28

                                                21
Case 2:19-cv-06908-AFM Document 22 Filed 07/08/20 Page 22 of 22 Page ID #:555



  1   Security Act). Accordingly, the appropriate remedy is a remand for further
  2   administrative proceedings. 5
  3                                                  ORDER
  4            IT IS THEREFORE ORDERED that Judgment be entered reversing the
  5   decision of the Commissioner of Social Security and remanding this matter for
  6   further administrative proceedings consistent with this opinion.
  7

  8   DATED: 7/8/2020
  9

10
                                                      ____________________________________
                                                           ALEXANDER F. MacKINNON
11                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      5   It is not the Court’s intent to limit the scope of the remand.
28

                                                         22
